PER CURIAM.
Reversed. We agree with appellant that the trial court erred in entering summary judgment against him in his declaratory decree action seeking a determination of coverage under appellee’s insurance contract. On page 4 of the insurance booklet relied upon by the appellee, there is a provision stating that for those persons not actively at work “on the date coverage would be effective, your coverage will not be in force until the day you return to Active Work.” There is evidence in the record that appellant was injured and disabled, but that he subsequently returned to work. Hence, there remains an issue of fact as to whether appellant is entitled to coverage under appellee’s policy.
Because we are reversing the entry of summary judgment, we conclude that the trial court should reconsider appellant’s motion to amend.
Accordingly, we reverse and remand for further proceedings consistent herewith.
ANSTEAD, GLICKSTEIN and STONE, JJ., concur.